                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    REYNALDO MARIO TOSTADO,                            Case No. 18-cv-02434-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    CAROLYN COLVIN,
                                                       Defendant.
                                  11

                                  12          In this social security review action, plaintiff Reynaldo Tostado has failed to “serve and
Northern District of California
 United States District Court




                                  13   file a motion for summary judgment or for remand within 28 days of service of defendant’s

                                  14   answer” as he was previously ordered to do. Dkt. No. 3. Nor has he filed any opposition to

                                  15   defendant’s motion for summary judgment, which was filed on February 20, 2019. Dkt. No. 13.

                                  16          Plaintiff Tostado is ordered to show cause in writing by September 30, 2019, why the case

                                  17   should not be dismissed under Federal Rule of Civil Procedure 41(b), for failure to prosecute. The

                                  18   case will administratively be closed pending further order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 13, 2019

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        REYNALDO MARIO TOSTADO,
                                   4                                                          Case No. 18-cv-02434-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CAROLYN COLVIN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 16, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Reynaldo Mario Tostado
                                       38700 Tyson Lane #302 A
                                  18   Fremont, CA 94536
                                  19

                                  20
                                       Dated: September 16, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
